DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to application 17174939 filed 2/12/2021.  Claims 1-18 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Britton on 4/22/2022.
The application has been amended as follows: 

IN THE CLAIMS:
1.  A method of dampening oscillating frequencies in a gas turbine mixer, the gas turbine mixer comprising a housing, a duct within the housing, a first injector and a second injector, each arranged to inject a fluid at a center zone of the duct, a third injector and a fourth injector, each arranged to inject the fluid at a wall zone of the duct, the method comprising: 
either: (a) injecting the fluid through the first injector at a distance D1=v/2f1, or odd integer multiples of [[it]] D1, from the second injector in the absence of an acoustic node between the second injector and the first injector, or (b) injecting the fluid through the first injector at a distance D1=v/f1, or full wave length integer multiples of [[it]] D1, in the presence of an acoustic node between the second injector and the first injector, 
and either: (c) injecting the fluid through the third injector at a distance D2=v/2f2, or odd integer multiples of [[it]] D2, from the fourth injector in the absence of an acoustic node between the third injector and the fourth injector, [[and]] or (d) injecting the fluid through the third injector at a distance D2=v/f2 from the [[first]] fourth injector in the presence of an acoustic node between the third injector and the fourth injector, 
wherein f1 is [[the]] an oscillating frequency to be damped at the wall zone of the duct, 
f2 is [[the]] an oscillating frequency to be damped at the center zone of the duct,
v is [[the]] a fluid flow speed through the duct, and
1 is greater than f2. 

2.  The method of claim 1, wherein both [[f1]] f1 and [[f2]] f2 are lower than 150 Hz. 
4.  The method of claim [[2]] 3, wherein nozzles of different rows of nozzles of the first injector, the second injector, the third injector, or the fourth injector have different penetration. 

5.  The method of claim [[2]] 3, wherein [[the]] nozzles of a same row of nozzles have different penetration. 

6.  A method of operating a gas turbine, wherein the gas turbine comprises a compressor, a first combustion chamber, a second combustion chamber fed with combustion gases coming from the first combustion chamber, a turbine and a mixer between the first combustion chamber and the second combustion chamber, wherein the mixer comprises a housing, a duct within the housing, a first injector and a second injector, each arranged to inject a fluid at a center zone of the duct, a third injector and a fourth injector, each arranged to inject the fluid at a wall zone of the duct, the method comprising: 
either: (a) injecting the fluid through the first injector at a distance D1=v/2f1, or odd integer multiples of [[it]] D1, from the second injector in the absence of an acoustic node between the second injector and the first injector, or (b) injecting the fluid through the first injector at a distance D1=v/f1, or full wave length integer multiples of [[it]] D1, in the presence of an acoustic node between the second injector and the first injector, 
and either: (c) injecting the fluid through the third injector at a distance D2=v/2f2, or odd integer multiples of [[it]] D2, from the fourth injector in the absence of an acoustic node between the third injector and the fourth injector, or (d) injecting the fluid through the third injector at a distance D2=v/f2 from the fourth injector in the presence of an acoustic node between the third injector and the fourth injector, 
wherein f1 is [[the]] an oscillating frequency to be damped at the wall zone of the duct, 
f2 is [[the]] an oscillating frequency to be damped at the center zone of the duct, 
v is [[the]] a fluid flow speed through the duct, and
1 is greater than f2. 

7.  The method of claim 6, wherein both [[f1]] f1 and [[f2]] f2 are lower than 150 Hz. 

8.  The method of claim 6, wherein at least one of the first injector, [[or]] the second injector, the third injector [[and]] or the fourth injector comprises a plurality of rows of nozzles close to one another. 

9.  The method of claim [[7]] 8, wherein nozzles of different rows of nozzles of the first injector, the second injector, the third injector, or the fourth injector have different penetration. 

10.  The method of claim [[7]] 8, wherein [[the]] nozzles of a same row of nozzles have different penetration. 

11.  A method of operating a gas turbine, comprising: 
combusting a fuel in a first combustion chamber, thereby producing a hot gas; 
flowing the hot gas through a mixer; and
either: (a) injecting a fluid in the mixer at a first injection location at a distance D1=v/2f1, or odd integer multiples of [[it]] D1, from a second injection location if there are no acoustic nodes between the second injection location and the first injection location, or (b) injecting the fluid at the first injection location at a distance D1=v/f1, or full wave length integer multiples of [[it]] D1, if there is at least [[an]] one acoustic node between the second injection location and the first injection location, 
and either: (c) injecting the fluid at a third injection location at a distance D2=v/2f2, or odd integer multiples of [[it]] D2, from a fourth injection location if there are no acoustic nodes between the third injection location and the fourth injection location, [[and]] or (d) injecting the fluid at the third injection location at a distance D2=v/f2 from the fourth injection location if there is at least [[an]] one acoustic node between the third injection location and the fourth injection location, 
wherein f1 is [[the]] an oscillating frequency to be damped at [[the]] a wall zone of [[the]] a duct of the mixer, 
f2 is [[the]] an oscillating frequency to be damped at [[the]] a center zone of the duct, 
v is [[the]] a fluid flow speed through the duct, and
1 is greater than f2. 

12.  The method of claim 11, wherein injecting [[a]] the fluid in the mixer at [[a]] the first injection location includes injecting the fluid at [[a]] the center zone of the duct. 

13.  The method of claim 11, wherein injecting the fluid at [[a]] the third injection location includes injecting the fluid at [[a]] the wall zone of the duct. 

15.  The method of claim 11, wherein both [[f1]] f1 and [[f2]] f2 are lower than 150 Hz. 

16.  The method of claim 11, wherein the mixer comprises at least a first injector, a second injector, a third injector and [[the]] a fourth injector and wherein at least one of the first injector, [[or]] the second injector, the third injector [[and]] or the fourth injector comprises a plurality of rows of nozzles close to one another. 

17.  The method of claim 16, wherein nozzles of different rows of nozzles of the first injector, the second injector, the third injector, or the fourth injector have different penetration. 

18.  The method of claim 16, wherein [[the]] nozzles of a same row of nozzles have different penetration.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: All lines and reference numerals in the figures will have their weight, density, and darkness increased to permit legibility.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claims 1, 6, & 11, the prior art fails to teach, in combination with the other limitations of the respective claims, the injecting fluid from injectors/at injection locations at the claimed distances, which depend on the velocity of fluid in the duct and the frequency of the oscillation that is damped, between the injectors/injection locations both in the presence of an acoustic node between respective injectors/injection locations and without an acoustic node between the respective injectors/injection locations.
The closest prior art is Ciani 20160178200, Singh 20130098044, Bothien 20160215984 (“Bothien 1”), Bothien 20160178207 (“Bothien 2”).  Ciani teaches fluid injection in a mixer (see Fig. 2) for sequential combustors (para. [0002]), with injectors/injection locations being spaced apart (Figs. 2-3) and penetration to various depths (see Fig. 4).  Ciani’s injectors/injection locations are spaced apart based on the diameter of the pipes (para. [0077]), rather than being based on the velocity of fluid in the duct and the frequency of the oscillation that is damped. Ciani does not teach the presence or absence of any acoustic nodes between injectors/injection locations.  Singh teaches injectors/injection locations (Fig. 1, injectors 30) in a mixer (24), with injectors/injection locations being spaced apart, but Singh fails to teach the particular distances between injectors/injection locations and fails to link the distances to the presence or absence of nodes between injectors/injection locations.  Bothien 1 teaches fluid injection of a mixer (see Fig. 2) for sequential combustors (para. [0001]), with injectors/injection locations being spaced apart (Fig. 2, tubes 115) and penetration to multiple depths (see Fig. 2).  The distance between Bothien 1’s injectors/injection locations is not specified and is not related to the presence or absence of acoustic nodes between injectors/injection locations.  Bothien 2 teaches fluid injection in a mixer (see, e.g., Fig. 6) for sequential combustors (para. [0002]), with injectors/injection locations being spaced apart (Fig. 6) and penetration to various depths (Fig. 6).  Bothien 2’s injectors/injection locations are spaced apart based on a convective wave length (para. [0030]).  Bothien 2 does teach the distance depends on the presence or absence of nodes (paras. [0034]-[0035]) and that the mean flow velocity have to be accounted for (para. [0028]), but the distance between injectors/injection locations is not disclosed as a function of the velocity of the fluid and the frequency of the oscillation that is damped.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741